DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s amendment filed on June 14, 2022. 
Claims 1, 3, 7-8, 11, 15, 19, 22, 25, and 29 have been amended. 
Claims 2, and 20 have been canceled. 
Claims 1, 3-19, and 21-33 are still pending. 
Response to Arguments
Applicant’s arguments, see Pg. 8, filed June 14, 2022, with respect to claims 15-19 and 21-28 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. Applicant has corrected the minor informalities and has canceled claims 20. 
Applicant’s arguments, see Pg. 8-9, filed June 14, 2022, with respect to claims 15-33 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. Applicant has corrected the indefinite claim language found in the claims. Regarding claim 15,  Applicant has clarified that the medical imaging equipment is not part of the claimed system. 
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive. Regarding the claim objections of 1-14 and 29-33, Applicant states that the objections have been corrected. However, claims 1 and 29 have minor informalities. 
Applicant’s arguments with respect to claim(s) 15-19, and 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 15,  Applicant argues that Belson fails to disclose shield sensors that detect proximity or collision between an imaging system and a entity. The specification defines avoiding collision as ceasing movement of a component or distancing a component from the entity based upon proximity of a sensor within a pre-determined distance to the entity in [0014]. Belson discloses sensors that detect when they are in right contact with the patient in [0050]. 
Applicant’s arguments, see Pg. 9-11, filed June 14, 2022, with respect to 1, 3-14 and 29-33 have been fully considered and are persuasive.  The 102 rejection of the claims has been withdrawn. 
Regarding claim 1, Applicant argues Chandwatkar fails to disclose supplemental sensor incorporated in to an add-system,  the add-on system limiting the operability of the native sensors and fails to disclose transmitting a signal to the native anti-collision mechanism to actuate an anti-collision operation of the medical imaging equipment. This argument is persuasive. Chandwatkar discloses native sensors in [0069] but fails to discloses supplemental sensors being incorporated in to an add-on system that limits the operability of the native sensors and fails to disclose the supplemental sensors being used to transmit a signal to the native anti-collision mechanism to actuate the anti-collision operation of the imaging equipment. Belson teaches a radiation shield but fails to teach a radiation shield being placed over the medical imaging equipment which radiation blocking shield limits the functionality of native anti-collision sensors.
Regarding claim 29, Applicant argues that Chandwatkar and Belson fail to disclose “the step of placing a radiation blocking shield over at the medical imaging equipment which limits the functionality of native anti-collision sensors where the plurality of supplemental sensors is arranged on the radiation blocking shield”. This argument is persuasive. Chandwatkar discloses a sensing proximity or contact with an entity in [0069] and actuating the anti-collision of the medical equipment in [0068]. Chandwatkar fails to disclose a radiation shield being placed over the medical imaging equipment which radiation blocking shield limits the functionality of native anti-collision sensors. Belson teaches a radiation shield but fails to teach a radiation shield being placed over the medical imaging equipment which radiation blocking shield limits the functionality of native anti-collision sensors.
Claim Objections
Claims 1, 3-14 and 29-33 are objected to because of the following informalities: 
Regarding claim 1, “the functionality of the native anti-collision mechanism” in line 4 should be changed to “a functionality of the native anti-collision mechanism” in order to correct the lack of antecedence. Claims 3-14 are objected to by virtue of their dependency. 
Regarding claim 29,  “wherein the radiation blocking shield limits the functionality of native anti-collision sensors of the native anti-collision mechanism” in lines 8-9 should be changed to  “wherein the native anti-collision mechanism include native anti-collision sensors and wherein the radiation blocking shield limits a functionality of the native sensors of the native anti-collision mechanism” in order to correct the lack of antecedence and to clarify that the sensors are part of the native anti-collision mechanism. The limitation “th radiation blocking shield” in line 10 should be changed to “the radiation blocking shield” in order to correct a minor informality. Claims 30-33 are objected to by virtue of their dependency. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17-19, 21, 23, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Belson (U.S. 2009/0232282) in view of Kyriakou (DE 102014215448; all notations directed to translated Kyriakou).
Regarding claim 15:
Belson discloses a radiation shielding system comprising 
at least one radiation blocking shield (Fig. 24, 402 and 404) positioned around an X-ray source (Fig. 24, 102) or an X-ray detector (Fig. 24, 104) of a medical imaging equipment; 
wherein the medical imaging equipment includes a native anti-collision detection mechanism including at least one native sensor; and 
a supplementary collision detection and prevention system configured to avoid collision of an entity with the X-ray source and/or X-ray detector ([0050], proximity of patient), the supplementary collision detection and prevention system including: a plurality of supplemental sensors being any one of a proximity sensor ([0050], sensors) and/or contact sensor ([0050], sensors), and/or an inertial motion sensor, and/or an operator detection sensor, and/or an electrical current sensor configured to facilitate prevention or protection from collision with said entity ([0050], sensing right contact).
However, Belson fails to disclose a command controller configured to receive communication from the supplemental sensors and mechanically and/or electrically actuate an anti-collision operation of the medical imaging equipment to avoid or mitigate a collision.
Kyriakou teaches a command controller  (Translated Kyriakou; [0059], control device) configured to receive communication from the supplemental sensors and mechanically and/or electrically actuate an anti-collision operation of the medical imaging equipment to avoid or mitigate a collision (Translated Kyriakou; [0059], control device sending collision signal).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the shield of Belson with the collision control taught by Kyriakou in order to prevent damage to the imaging device or injury to a person (Translated Kyriakou; [0028]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 17:
The combination of Belson and Kyriakou discloses the system of claim 15, wherein said electrical anti-collision operation includes an electrical trigger (Translated Kyriakou; [0059], control device sending collision signal) that actuates the native anti-collision mechanism.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the shield of Belson with the collision control taught by Kyriakou in order to prevent damage to the imaging device or injury to a person (Translated Kyriakou; [0028]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 18:
The combination of Belson and Kyriakou discloses the system of claim 15, wherein at least one of the supplemental sensors is associated with the radiation blocking shield (Belson; [0050], sensors).
Regarding claim 19:
The combination of Belson and Kyriakou discloses the system of claim 15, the radiation blocking shield includes a radiation shield base (Belson; Fig. 21, lower portion of shields where sensors 390, 392, 394, and 396 are located), further comprising one or more of the plurality of supplemental sensors mounted on said radiation support based (Belson; Fig. 21, sensors 390, 392, 394, and 396 on base).
Regarding claim 21:
The combination of Belson and Kyriakou discloses the system of claim 15, wherein at least one of the supplemental sensors is selected from the group consisting of: a pressure sensor; a strain sensor; an infrared sensor ; an ultrasonic sensor (Belson; [0083], ultrasonic); an ultrasound sensor; a laser sensor (Belson; [0083], laser); a radio frequency sensor; an electro-optic sensor; and a thermal sensor, or any combination thereof.
Regarding claim 23:
The combination of Belson and Kyriakou discloses the system of claim 15, wherein the operator detection sensor is configured to detect an activity by an operator that can lead to collision with the entity (Kyriakou; [0059], object approach is detected).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the shield of Belson with the collision control taught by Kyriakou in order to prevent damage to the imaging device or injury to a person (Translated Kyriakou; [0028]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 25:
The combination of Belson and Kyriakou discloses the system of claim 15, wherein the operator detection sensor is selected from the group consisting of a proximity sensor (translated Kyriakou; [0059], capacitive sensor) ; a contact sensor; an infra-red sensor; an optic sensor; or  a combination thereof.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the shield of Belson with the collision control taught by Kyriakou in order to prevent damage to the imaging device or injury to a person (Translated Kyriakou; [0028]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 28:
The combination of Belson and Kyriakou discloses the system of claim 15, wherein the entity is a patient (Translated Kyriakou; [0059], patient), a patient table, an operator or a piece of C-arm equipment.  
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the shield of Belson with the collision control taught by Kyriakou in order to prevent damage to the imaging device or injury to a person (Translated Kyriakou; [0028]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Belson (U.S. 2009/0232282) in view of Kyriakou (DE 102014215448; all notations directed to translated Kyriakou) as applied to claim 15 above, and further in view of Sakata (U.S. 2015/0305694).
Regarding claim 24, as best understood:
The combination of Belson and Kyriakou discloses the system of claim 15.
However, the combination of Belson and Kyriakou fails to disclose wherein the operator detection sensor is associated with a foot pedal or an operation control panel of the medical imaging equipment.
Sakata teaches wherein the operator detection sensor is associated with a foot pedal or an operation control panel of the medical imaging equipment ([0053]-[0055], obstacle sensor provides information to display panel of operation unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Belson and Kyriakou with the operation sensor technique taught by Sakata. One would have been motivated to make such combination in order to decrease the risk of damage to the system and to reduce the risk of injuries. Therefore, it would have been obvious to combine the system of Belson and Kyriakou with the operation sensor of Sakata to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Belson (U.S. 2009/0232282) in view of Kyriakou (DE 102014215448; all notations directed to translated Kyriakou) as applied to claim 15 above, and further in view of Spahn (U.S. 2007/0086570).
Regarding claim 26:
The combination of Belson and Kyriakou discloses the system of claim 15.
However, the combination of Belson and Kyriakou fails to disclose wherein the inertial motion sensor is a gyroscopic sensor.
Spahn teaches wherein the inertial motion sensor is a gyroscopic sensor ([0017], acceleration sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Belson and Kyriakou with the inertial motion sensor taught by Spahn in order to increase collision detection accuracy in order to prevent damages or injuries (Spahn; [0003], and [0011]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 27:
The combination of Belson and Kyriakou discloses the system of claim 15.
However, the combination of Belson and Kyriakou fails to disclose wherein the inertial motion sensor is disposed on the radiation blocking shield, and/or the X-ray source and/or the X-ray detector.
Spahn teaches wherein the inertial motion sensor is disposed on the radiation blocking shield, and/or the X-ray source ([0027]-[0028], sensors on emitter) and/or the X-ray detector ([0027]-[0028], sensors on detector).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Belson and Kyriakou with the inertial motion sensor taught by Spahn in order to increase collision detection accuracy in order to prevent damages or injuries (Spahn; [0003], and [0011]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Allowable Subject Matter
Claims 1, 3-14 and 29-33 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior arts are Belson (U.S. 2009/0232282), Kyriakou (DE 102014215448; all notations directed to translated Kyriakou) and Chandwadkar (U.S. 2018/0289342).
Regarding claim 1:
Chandwadkar discloses a supplementary collision detection and prevention system for use in combination with medical imaging equipment which includes a native anti-collision mechanism having native sensors and an add-on system that limits the functionality of the native anti-collision mechanism, the supplementary collision detection and prevention system comprising: 
a plurality of supplemental sensors ([0069], proximity sensors) being any one of a proximity sensor ([0069], proximity sensor) and/or contact sensor, and/or an inertial motion sensor, and/or an operator detection sensor, and/or an electrical current sensor configured to facilitate prevention or protection from collision with an entity; and 
an interface ([0068], anti-collision unit) configured to receive communication from at least one of the plurality of supplemental sensors ([0068], sensor communicates with anti-collision unit).
Belson teaches a plurality of supplemental sensors incorporated into the add-on system ([0050], shield has sensors). 
However, Chandwadkar and Belson fail to disclose an interface configured to transmit a signal to the native anti-collision mechanism to actuate an anti-collision operation of the medical imaging equipment to void a collision. 
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record if rewritten to overcome the objections above. Claims 3-14 are allowable by virtue of their dependency. 
Regarding claim 16:
The combination of Belson and Kyriakou discloses the system of claim 15.
However, the combination of Belson and Kyriakou fail to disclose further comprising a mechanical trigger configured to actuate at least one of the native sensors in response to said mechanical and/or electrical operation, thereby activating the native anti-collision mechanism of the medical imaging equipment.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten in independent form to include all of the limitations of the base claim and any intervening claim.
Regarding claim 29:
Belson teaches a method of detecting and/or avoiding a collision between a moveable portion of a piece of medical imaging equipment and  an entity, wherein the medical imaging equipment includes a native anti-collision mechanism, the method comprising:
 placing a radiation blocking shield over at least a portion of the medical imaging equipment (Fig. 21, 388 and 384 radiation shield over imaging equipment), 
arranging of a plurality of supplemental sensors on th radiation blocking shield (Fig. 21, sensors 390, 392, 394, and 396); 
sensing with the plurality of supplemental sensors proximity and/or contact between the entity and the moveable portion of a piece of medical imaging equipment ([0050], sensing contact).
Kyriakou teaches communicating the sensing of such proximity and/or contact between the entity and the moveable portion to a command controller of the radiation blocking shield (Translated Kyriakou; [0059], controls signals sent to controller).  
However, Belson and Kyriakou fail to disclose wherein the radiation blocking shield limits the functionality of native anti-collision sensors of the native anti-collision mechanism; communicating the sensing of such proximity and/or contact between the entity and the moveable portion to a command controller of the radiation blocking shield; and mechanically and/or electrically actuating an anti-collision operation of the medical imaging equipment, to avoid or mitigate a collision between the entity and the moveable portion.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record if rewritten to overcome the objections above. Claims 30-33 are allowable by virtue of their dependency. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884